DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 11, 13, 15, and 18-24 are pending.  Claims 20-24 were newly added in the Reply filed 1/7/2021.  Claim 17 was canceled in the Reply filed 1/7/2021.  The scope of claims 11, 13, 15, and 18 was substantially and materially altered by the amendments. Claims 18-19, 21, and 24 are withdrawn.  Claims 11, 13, 15, 20, and 22-23 are presently under consideration.

Election/Restrictions
Amended claims 11, 13, 15, 20, and 22-23 are understood to continue to read upon a modified version of the originally elected Group I (original claims 11-17 and 19). The original election was treated as an election without traverse (MPEP § 818.01(a)).  
The originally elected species was the oriented collagen tube with bFGF-PKD-CBD as described at ¶[0063], wherein the collagen was porcine skin collagen Type I (see, e.g., original Spec. at ¶[0051]) and the bFGF-PKD-CBD was identified as SEQ ID NO: 5 (see, e.g., original Spec. at ¶[0056]).  The term “tube” at ¶[0063] is reasonably understood to imply a “hollow cylindrical shape” (see, e.g., Spec. filed 4/14/2017 at ¶[0063]). Previously, the examined invention was understood to comprise at least three elements, namely (i) a hollow, collagen-derived tube, (ii) a separate “collagen having an orientation”, and (iii) the growth factor of bFGF-PKD-CBD (see, e.g., claims filed 9/13/2019 at claim 11, noting that the claim recited 
As presently amended (see Reply filed 1/7/2021), the invention as now claimed is understood to be directed to a hollow tube having two or perhaps three total essential elements (see rejection under 35 USC 112(b), below).  The elements appear to be (a) a “hollow tube” that is “constituted of collagen-based materials”, and (b) a “collagen-based material further comprises a collagen-binding site-containing growth factor” such as bFGF-PKD-CBD.  In addition to these two elements, the claim ambiguously refers to “collagen” rather than “collagen-based material” (see rejection under 35 USC 112(b), below). 
Amended claim 19 (as amended in the Reply filed 1/7/2021) and newly added claim 24 are understood to be directed to kits for use in methods of making the products recited at instant claims 11 and 20, but are not directed to a completed product as claimed or originally elected (i.e., claims 19 and 24 are directed to kits comprising two unlinked components, wherein the kit does not appear to comprise a pre-formed hollow tube).  In view of the amendments, it is unclear if claim 13 continues to read upon the originally elected species or not; currently, claim 13 is not withdrawn, but it may be withdrawn in a subsequent action upon clarifying remarks.
Accordingly, Claims 19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 5/1/2019 and 5/31/2019.
In addition, amended claim 18 and newly added claim 21 are directed to non-elected inventions, namely methods.
without traverse in the replies filed on 5/1/2019 and 5/31/2019.
It is presently unclear if the pending claims continue to read upon the originally elected species or not (see rejection under 35 USC § 112(b), below).  For purposes of applying prior art, claims 11, 13, 15, 20, and 22-23 are presently understood to read upon the originally elected species.  However, upon any subsequent clarification of the pending claim scope, claims may be withdrawn per MPEP § 803.02(III).
Following an extensive search and examination, the elected species has again been deemed anticipated and/or obvious in view of the prior art as applied below. 
Per MPEP § 803.02(III)(A), because the elected species is not allowable, claims directed to non-elected species are held withdrawn from consideration, and the prior art search has not unnecessarily extended to cover all non-elected species.
Accordingly, claims 11, 13, 15, 20, and 22-23 are presently under consideration.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).

11. (Currently Amended) A hollow tube for use as graft material in nerve regeneration applications,


wherein an inner surface of the hollow tube is constituted of collagen-based materials, 
the collagen has an orientation in a long axis direction of the hollow tube,
the collagen-based materials comprise a plurality of collagen-based materials layers,

the collagen-binding site-containing growth factor comprising a receptor agonist peptide and a collagen-binding peptide, and said receptor agonist peptide and said collagen-binding peptide being linked by a linker; and
said linker being a polycystic kidney I domain of collagenase.
The claim has been interpreted as explained below.
Per MPEP § 2111.02(II), the preamble statement “for use as graft material in nerve regeneration applications” is understood to be a recitation of intended use.  Therefore, as noted at MPEP § 2111.02(II), if a prior art structure is capable of performing the intended use as recited in the preamble, then the prior art structure is understood to satisfy the preamble (see, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Consisting of” (or “consists of”) excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Claim 11 now recites the phrase “the hollow tube is constituted of”.  Per MPEP § 2111.03(IV), the term “constituted” has been interpreted in light of the Specification.  The term is understood to be equivalent to “comprising” in view of page 3 of the original Specification at lines 23-25.  This is reasonable, because the term “constituted” is used with “at least a part of . . is constituted”, which suggest that other “parts” are not limited.  Accordingly, “constituted” has been interpreted as “comprising”.
Amended claim 11 recites “the collagen”, which lacks antecedent basis.  Furthermore, it is unclear where “the collagen” is located in the claimed products.  Presumably, “the collagen” is not synonymous or equivalent in scope with “the collagen-based materials”, and it is unclear if “collagen-based materials” necessarily comprise collagen or if the “collagen-based materials” are derived from collagen but do not contain collagen.  Accordingly, this issue has necessitated a rejection under 35 USC 112(b).  Unless specified to the contrary, “collagen” is interpreted consistent with the art to refer to any art-recognized protein identifiable as “collagen” or “a collagen”.
The term “hollow” is understood to imply a “tube” structure, wherein a central area is capable of being filled with additional matter, such as regenerating nerves.  Examiner notes that cylindrical coordinate systems (i.e., a representation of a “hollow tube”)1.
As amended in the Reply filed 1/7/2021, claim 11 now recites and requires that “the collagen has an orientation in a long axis direction of the hollow tube”.  The “long-axis direction” is reasonably inferred to be a direction parallel to the radial direction of the tube.  However, it is less clear when a collagen “has an orientation” in such a direction or not.  The phrase “has an orientation” is not specifically defined in the Specification. The issue is that a three-dimensional object may be “oriented” 360° in each of three planes (x, y, and z).  For example, all of the following non-identical vectors shown below have “an orientation” in the same direction, namely the positive x direction:

    PNG
    media_image1.png
    431
    440
    media_image1.png
    Greyscale

parallel relative to all other collagens. Therefore, the term has been given the broadest reasonable interpretation to imply that the components are oriented towards at least one common direction.
	Claim 11 recites
…the collagen-binding site-containing growth factor comprising a receptor agonist peptide and a collagen-binding peptide, and said receptor agonist peptide and said collagen-binding peptide being linked by a linker; and
said linker being a polycystic kidney I domain of collagenase.
This phrase is understood to read upon any species of 
[receptor agonist peptide]-[PK I domain of collagenase]-[collagen-binding peptide];
or 
[collagen-binding peptide]-[PK I domain of collagenase]-[receptor agonist peptide].
These genera are understood to include the fusion protein of bFGF-PKD-CBD (i.e., instant SEQ ID NO: 5).
	Amended claim 13 and newly added claim 22 recite and require “a seamless tube without a junction”.  This phrase has necessitated a lack of enablement rejection as set forth below.
Additional claim interpretations are set forth below.

Withdrawn Rejections
The rejection of claims 11, 13, 15, 17, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the Applicant’s amendments as filed 1/7/2021.  However, the amendments have necessitated new or revised rejections as set forth below.
Ruiter in view of WO2012114707A1 as evidenced by US2013/0323199A1, in view of WO2012/157339A1 as evidenced by EP2708246A1, Ma and further in view of Jose is withdrawn in view of the Applicant’s amendments as filed 1/7/2021 requiring “a seamless tube without a junction”.  The amendment has necessitated a new rejection as set forth below.


New or Revised Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, 15, 20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 11 recites the limitation "the collagen" at the newly added line “the collagen has an orientation. . . .”.  There is insufficient antecedent basis for this limitation in the claim.  (Note that “collagen” is not unambiguously an inherent feature of a “collagen-based material”, because such materials may comprise only non-natural derivatives of a collagen-precursor).
Amended claim 11 recites the phrase “the collagen-based material further comprises a plurality of collagen-based materials layers” is ambiguous and confusing because it appears that For purposes of applying prior art, it is presumed that the claim is directed to a multilayered hollow tube, wherein each layer is concentric and comprises collagen-based materials.
Claims 13 and 22 are rejected as indefinite for reciting the phrase “seamless tube without a junction”, which is not unambiguously defined or exemplified on record.  Furthermore, it appears impossible to obtain a multi-layered hollow tube that is simultaneously a “seamless tube without a junction” (see, e.g., rejection under 35 USC § 112(a), enablement rejection).  It is unclear what Applicant means by “without a junction” in the context.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “without a junction” at claims 13 and 22 is presumably used by the claim consistent with the following disclosure:
The junction is a connection part between ends of plate-shaped collagen-based materials, which is formed when they are connected each other to form cylinder shape.
(see Spec. filed 4/14/2017 at ¶[0022]).
However, this description attempts to define this term by referring to other undefined and ambiguous phrases
“What are the ‘ends of plate-shaped collagen-based materials’?” 
“Does the dependent clause of ‘which is formed….’ refer to ‘the junction’ or to ‘plate-shaped collagen-based materials’?”.
“What exactly is ‘plate-shaped’?”
These questions remain unanswered on record, and no Figures or drawings are provided reasonably answering such questions.  The general and accepted definition of a “junction” is “a place or point of meeting” (see, e.g., “junction”, www.Merriam-Webster.com, 8 pages, also available at https://www.merriam-webster.com/dictionary/junction (last visited 3/2/2021)).  In view of the disclosure provided in the Specification filed 4/14/2017 at ¶¶[0050]-[0054], each layer of the claimed hollow tube comprises collagen gel strings (see, e.g., Spec. filed 4/14/2017 at ¶[0052]), which would reasonably form a construct as shown below:

    PNG
    media_image2.png
    294
    659
    media_image2.png
    Greyscale

However, such constructs literally comprise junctions, as identified below:

    PNG
    media_image3.png
    368
    409
    media_image3.png
    Greyscale

Therefore, while it is unclear how the Applicant meant to redefine “junction” in the context of a multi-layered tube, it is clear that the Applicant has not used the term in a manner consistent with its art-recognized definition.  Therefore, the term “junction” and the phrase “a seamless tube without a junction” are rejected as indefinite because the specification does not clearly redefine the term. 
	Because claim 11 is an independent claims, all dependent claims are likewise rendered indefinite.
Claims 11, 13, 15, 20, and 22-23 are rejected.

Claim Rejections - 35 USC § 112(a), Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 13 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
The MPEP provides guidance regarding the determination of whether or not claims are enabled at MPEP § 2164, which discusses the intent of the requirement (see, e.g., MPEP § 2164), the test for enablement (see, e.g., MPEP § 2164.01), and enumerates the general factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” (see, e.g., MPEP § 2164.01(a), enumerating factors such as breadth of the claims; nature of the invention; state of the prior art; level of one of ordinary skill; level of predictability in the art; amount of direction provided by the inventor; existence of working examples; and quantity of experimentation needed to make or use the invention based on the content of the disclosure).  A determination of enablement is made relative to the filing date (see, e.g., MPEP § 2164.05(a))
(A) The breadth of the claims:
Instant claims 13 and 22 were amended in the Reply filed 1/7/2021 to recite and require that “the collagen-based material is a seamless tube without a junction”.  It is unclear what a “seamless tube without a junction” is in this context; furthermore, after attempting to formulate a reasonable interpretation of such terms, such compounds appear impossible to make in view of the instant disclosure.
(B) The nature of the invention:
The invention is a product, namely a hollow tube for use as a graft material in nerve regeneration applications.  The invention is understood to be a hollow tube comprising collagen and collagen-based materials, wherein the tube comprises a protein such as bFGF-PKD-CBD (see, e.g., original Spec. at ¶[0051], [0056], [0063], SEQ ID NO: 5), and wherein the wall of the tube comprises multiple concentric layers.
The present issue is that the phrase “seamless tube without a junction” is not clearly or meaningfully defined on the record.  The term “junction” is referred to as follows:
The junction is a connection part between ends of plate-shaped collagen-based materials, which is formed when they are connected each other to form cylinder shape.
(see Spec. filed 4/14/2017 at ¶[0022]).
However, this description attempts to define this term by referring to other undefined and ambiguous phrases, as well as an ambiguous dependent clause.  Specifically, this description of “junction” does not answer the basic questions
“What are the ‘ends of plate-shaped collagen-based materials’?” 
“Does the dependent clause of ‘which is formed….’ refer to ‘the junction’ or to ‘plate-shaped collagen-based materials’?”.
“What exactly is ‘plate-shaped’?”
These questions remain unanswered on record, and no Figures or drawings are provided reasonably answering such questions.  In addition, the term “seamless tube without a junction” and “seamless” are not specifically defined on record.  Accordingly, because the terms “seamless tube without a junction” and “junction” are either undefined or described in a way that is prima facie indefinite, the scope of amended claims 13 and 22 are presently unknown.  
seamless” literally means “without seams”, “smooth and continuous, with no apparent gaps or spaces between one part and the next”, “continuous or flowing”, “perfectly consistent” (see, e.g., “seamless”, TheFreeDictionary.com, 3 pages, (online 2006) attached as pdf, also available at https://www.thefreedictionary.com/seamless (last visited 8/24/2020); cited in previous action).  The general definition of a “junction” is “a place or point of meeting” (see, e.g., “junction”, www.Merriam-Webster.com, 8 pages, also available at https://www.merriam-webster.com/dictionary/junction (last visited 3/2/2021)).  However, using the plain meaning of the terms “seamless” and “junction” raises a substantial and material concern regarding enablement because it is unknown how to make a multi-layered hollow tube that has “layers” but is simultaneously a “seamless tube without a junction” or any “place or point of meeting” between each different layer.  This issue is illustrated below, wherein concentric circles are used to represent the plurality of “layers” of the multi-layered hollow tube as viewed from the end:

    PNG
    media_image4.png
    314
    459
    media_image4.png
    Greyscale

it is unclear how to make a hollow tube that simultaneously comprises a plurality of layers, but is also a “seamless tube without a junction” as instantly claimed.  Currently it appears impossible to make such a construct while maintaining the existence of “layers”.
(C) The state of the prior art:
A search for the phrase “a seamless tube without a junction” on GOOGLE® only yields the instant application (see search notes).  Therefore, the phrase is not a routine phrase in the prior art, and the prior art therefore does not meaningfully teach or define this phrase in a manner explaining how to make such products.  
Accordingly, without substantial additional guidance, an artisan would not be able to make a compound as instantly claimed, which simultaneously comprises a plurality of layers but is also a “seamless tube without a junction”.  Accordingly, the construction of such products appears impossible in view of the prior art, based upon the plain meaning of such terms.
(D), (E) The level of one of ordinary skill and predictability in the art:
The skill of those skilled in the art is high.  However, an artisan would not be able to predictably make a compound as instantly claimed, which simultaneously comprises a plurality of layers while also being a “seamless tube without a junction”, because the presence of “layers” appears to necessitate the existence of junctions.
(F) The amount of direction provided by the inventor and (G) The existence of working examples
The Specification does not clearly and unambiguously disclose or teach any working examples of products within the scope of amended claims 13 and 22.  The closest disclosure is provided in the Specification filed 4/14/2017 at ¶¶[0050]-[0054].  However, this disclosure string was made (see, e.g., Spec. filed 4/14/2017 at ¶[0052]), and that
The produced oriented collagen gel with a string shape was aligned on an axle rod to an axes direction, and after that was dried to obtain an oriented collagen material with a tube shape. Further, the alignment of the produced oriented collagen gel with a string shape on the dried oriented collagen material with tube shape was repeated to obtain 7 layers. After that the axle rod was removed to obtain a dried oriented collagen tube A (Fig. 1).
(see, e.g., Spec. filed 4/14/2017 at ¶[0052])
This description is not exemplified by drawings or figures.  It is unclear if the collagen string was spun around the axle rod or placed linearly upon the axle rod, but it is reasonably understood that a cross-section of the strings around the axle rod would appear as follows:

    PNG
    media_image2.png
    294
    659
    media_image2.png
    Greyscale

However, this is problematic because even a single layer constructed in this fashion would not reasonably be classifiable, literally as a “seamless tube without junctions” as presently claimed, much less a multi-layered tube:

    PNG
    media_image3.png
    368
    409
    media_image3.png
    Greyscale

Accordingly, the only method of making a collagen tube disclosed on record does not reasonably appear to yield a “seamless tube without junctions” as presently claimed, but instead utilizes collagen strings placed on an axle rod to form collagen tubes, which would necessarily yield a hollow tube comprising junctions (see, e.g., Spec. filed 4/14/2017 at ¶[0052]).  
	Accordingly, no explicit examples of methods suitable for making a “seamless tube without junctions” was reduced to practice or otherwise specifically explained and discussed on record.  
Accordingly, nothing in the examples of record or explanations of record literally teaches or identifies how to make the claimed invention.  Furthermore, the disclosure fails to address the basic question, “how can an artisan make a hollow tube that simultaneously comprises a plurality of layers as required by the instant claims, but is also reasonably identifiable as a “seamless tube without a junction?”.
(H) The quantity of experimentation needed to make or use the invention
Since the art fails to teach or disclose any means of making a multi-layered “seamless tube without a junction”, and it reasonably appears impossible to obtain such a construct as claimed utilizing any method explained and disclosed on record, and the specification does not seamless tube without a junction”.
Accordingly, claims 13 and 22 are rejected as lacking enablement. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiter et al., Designing ideal conduits for peripheral nerve repair, Neurosurg. Focus, vol. 26(2):E5 (2009); hereafter “Ruiter”) in view of WO2012114707A1 (Aug. 30, 2012; cited in IDS filed 4/14/2017 at page 2) as evidenced by English translation set forth in US2013/0323199A1 (Dec. 5, 2013; cited in IDS filed 4/14/2017 at page 2), in view of WO2012/157339A1 (Nov. 11, 2012; cited in IDS filed 4/14/2017 at page 2) as evidenced by English translation set forth in EP2708246A1 (March 19, 2014; cited in previous action), and in view of Ma et al. (Linear ordered collagen scaffolds loaded with collagen-binding basic fibroblast growth factor facilitate recovery of sciatic nerve injury in rats, Tissue Eng. Part A, vol. 20(7-8):1253-1262 (online March 17, 2014); hereafter “Ma”; cited in IDS filed 4/14/2017).
Claim interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection along with any interpretations discussed in the rejections set forth under 35 § USC 112(b).  For purposes of this rejection, the invention is understood to require at least two distinct elements, namely (i) at least one empty hollow collagen tube made from a plurality of layers of “collagen having an orientation” as recited at claim 11, and (ii) the specific bFGF-CBD fusion protein of bFGF-PKD-CBD, which is bound to the hollow collagen tube.  Accordingly, this rejection presumes that the amended claims continue to read upon the originally elected species.
Regarding claims 11, 15, 20, and 23, Ruiter establishes that, circa 2009, it was well-known in the nerve graft arts that “[n]erve tubes, guides, or conduits” could be utilized to achieve nerve graft repair (see, e.g., Ruiter at abs), and Ruiter explicitly exemplifies the use of hollow nerve tubes comprising embedded growth factors (see, e.g., Ruiter at Fig. 1 on 2):

    PNG
    media_image5.png
    205
    286
    media_image5.png
    Greyscale

Therefore, the combination of nerve guides and growth factors were well-known in the prior art (see id.).  Additionally, Ruiter reviews that hollow collagen nerve grafts were known in the prior art, and that the use of growth factors (including FGF) for use in nerve tubes were also known (see, e.g., Ruiter at Table 1 on 3-5, Fig. 1 on 2).  In sum, Ruiter identifies that the general use of see, e.g., Ruiter at Table 1 on 3-5, Fig. 1 on 2).
	Ruiter differs from the instant claims as follows: Ruiter does not identify that the nerve guide tubes may be (i) made of collagen “having an orientation”, (ii) that the specific growth factors utilized could include bFGF-PKD-CBD, or (iii) that the nerve guide tubes could have multiple layers of collagen walls.
Hollow Collagen Tubes Comprising Collagen Having an Orientation
	Regarding claims 11, 15, 20, and 23, and (i) “hollow” tubes comprising “collagen having an orientation”, WO’707, as evidenced by US’199, discloses collagen materials having an orientation (see, e.g., US’199 at ¶¶[0002], [0033], passim), identifies benefits associated with the use of collagen materials having an orientation (see, e.g., US’199 at ¶¶[0044], [0049], [0052]), and generally discloses methods of producing such “oriented” (or “aligned”) collagen materials (see, e.g., US’199 at abs, ¶¶[0033], [0043], [0048], [0050]-[0051] and [0075], claims 1, 8-11, 16).  Regarding the existence and usage of “hollow” collagen-derived cylinders, the prior art explicitly exemplified the formation and existence of collagen “tubes” (see, e.g., US’199 at Fig. 4, ¶¶[0019], [0028], [0039], [0046], [0048], [0061], [0076], [0088], [0095]-[0096], see also id. at ¶¶[0050]-[0051] and [0075], discussing spin-coating and magnetic field techniques), and “tubes” would be reasonably understood to mean “hollow cylinders” (see, e.g., US’199 at Fig. 4) as compared to solid “rods”, which are separately and distinctly disclosed (see, e.g., US’199 at claims 5, 10, and ¶¶[0019], [0028], [0061], [0076], noting that “rods” and “tubes” are separately mentioned and distinguished).  Such tubes would be readily understood to have applications in tissue-engineering and regenerative medicine, including for use in nerve grafts and nerve see, e.g., US’199 at ¶¶[0002]; see also, Ruiter at Table 1 on 3-5, Fig. 1 on 2, showing that the utility of hollow collagen tubes were well-understood in the nerve regeneration arts).  Regarding the originally elected species and the use of porcine collagen, WO’707 teaches that collagen constructs can be made utilizing any form of collagen, including pig collagen (see, e.g., US’199 at ¶[0053]).  Accordingly, the type and origin of the collagen utilized in making collagen tubes as described by WO’707 or Ma would not be seen as a point of novelty by one of ordinary skill in the art.  
Regarding amended claims 11, 20, and collagen “having an orientation in long axis direction”, WO’707, as evidenced by US’199, discloses that the orientation of the collagen material could be designed “freely” (see, e.g., US’199 at ¶¶[0033]-[0034], [0052], [0055], [0095]-[0095]), and explicitly identifies that 
“it is possible to freely design an angle to a direction such as a direction of a tube axial, a circumferential direction of a tube, or from a direction of a tube axial.
…..
….Further, it is possible to make multiple layers of collagen material with a tube shape and to freely design a direction of orientation in each layer of these multiple layers
				(see, e.g., US’199 at ¶¶[0095]-[0096]).
Accordingly, an artisan would readily appreciate how to make and design collagen-derived tubes comprising collagen having an orientation as claimed in view of the prior art of WO’707, as evidenced by US’199 (see, e.g., US’199 at ¶¶[0033]-[0034], [0052], [0055], [0095]-[0095]).  Therefore, absent unexpected results, such differences are obvious and are not a point of novelty.
Regarding amended claims 11, 20, and a “plurality” of layers, WO’707 is understood to teach and disclose 3D oriented collagen materials formed by laminating various sheets together (see, e.g., US’199 at ¶¶[0051]-[0052]) and explicitly exemplifies the creation of layered collagen shapes (see, e.g., US’199 at ¶¶[0094]-[0096], noting that the sheet is made of layers of string-like see esp. id. at ¶¶[0095]-[0096], discussing Fig. 4 and the creation of a hollow collagen tube, wherein ¶[0096] states that the diameter may be altered, and that “it is possible to make multiple layers of the collagen material with a tube shape and to freely design a direction of orientation in each layer of these multiple layers”, emphasis added).  Accordingly, the production of hollow collagen tubes comprising oriented layers of collagen was known and disclosed in the prior art, and therefore is not a point of novelty absent unexpected results. 
Regarding claim 20 and the “thickness” of “a wall of the cylinder”, the prior art teaches that collagen tubes could have multiple layers (see, e.g., US’199 at ¶¶[0094]-[0096], discussed above), and the prior art provides guidance informing an artisan that such collagen sheets may be about 10 µm thick (see, e.g., US’199 at ¶¶[0099]).  This is pertinent because the art teaches that the orientation and number of layers may be “freely” altered as desired; therefore, because collagen sheets are about ~10 µm thick (see, e.g., US’199 at ¶¶[0099]), and multiple layers may be used to form a collagen tube (see, e.g., US’199 at ¶¶[0094]-[0096], discussed above), an artisan would readily appreciate that the resulting wall thickness is a result-effective variable that increases upon using additional layers of collagen.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that 
Growth Factor and receptor agonist of bFGF-PKD-CBD
The species of bFGF-PKD-CBD was a prior art element.  Specifically, regarding claims 11, 15, 20, 23, and the fusion protein of bFGF-PKD-CBD, WO’339, as evidenced by EP’246, disclosed the exact species of bFGF-PKD-CBD for use in the tissue-engineering arts (see, e.g., EP2708246A1 at ¶¶[0074]-[0079], [0087]-[0089], ¶¶[0099]-[0108]; see esp. id. at ¶[0076], SEQ ID NO: 10), which shares 100% sequence identity with instant SEQ ID NO: 5 (compare instant SEQ ID NO: 5 with EP2708246A1 at SEQ ID NO: 10, showing 100% sequence identity)2.  The expected function of the fusion protein was known, specifically, the “CBD” (“collagen-binding domain”) portion of bFGF-PKD-CBD binds to collagen (see, e.g., EP’246 at ¶¶[0044]-[0046]).  The “bFGF” portion is a growth factor, namely basic fibroblast growth factor (see, e.g., EP’246 at ¶¶[0047]-[0049]).  Finally, the “PKD” portion of bFGF-PKD-CBD is a linker connecting the CBD and bFGF portions, wherein “PKD” is a linker derived from “a polycystic kidney disease I domain” of collagenase (see, e.g., EP’246 at ¶¶[0050]-[0051]), selected because “the collagen binding ability of the CBD is reinforced by coexistence of the PKD” (see, e.g., EP’246 at ¶[0051]).  Although bFGF-PKD-CBD is a prior art element, it is pertinent to identify whether or 
An artisan would have readily appreciated that the prior art fusion protein of bFGF-PKD-CBD could be advantageously utilized in nerve grafts: although WO’339 as evidenced by EP’246 is primarily focused upon bone grafts, an artisan would readily appreciate that bFGF-PKD-CBD could be utilized generally in other tissue-engineering applications, including in nerve grafts because bFGF-CBD fusion proteins were well-known in the tissue-engineering arts and had well-understood applications and utility.  Specifically, an artisan in the nerve-graft arts would readily appreciate that bFGF-CBD fusion proteins had previously been utilized successfully in nerve grafts and collagen tubes (see, e.g., Ma at title, abs, 1253 at col II at 1st full ¶, Fig. 1 on 1254, Fig. 2 and 1258-1259 at § Discussion, 1260 at col I at § Conclusions).  Ma explains that the general use of bFGF for the promotion of nerve regeneration was well-understood, namely that bFGF promotes neurite extension and stimulates Schwann cell proliferation (see, e.g., Ma at 1253 at col II at 1st full ¶).  However, Ma notes that a problem with bFGF is low endogenous levels and poor delivery of exogenous bFGF (id.), but identifies that a known solution to this problem is to simply utilize a bFGF fusion protein comprising a collagen binding domain (id.) (a.k.a “CBD”).  Critically, Ma explicitly discloses and exemplifies the usage of bFGF-CBD fusion proteins in a collagen tube filled with linear ordered collagen scaffolds to repair a sciatic nerve (see, e.g., Ma at Fig. 1 on 1254, showing a tripartite system bridging a gap in a sciatic nerve comprising a collagen tube containing LOCS with bound bFGF-CBD fusion proteins; see also id. at Fig. 2 and 1258-1259 at § Discussion).  Ma discloses that “synergistic effects were noted when collagen tubes and LOCS were used in combination with engineered bFGF” to repair a “rat sciatic nerve transection model” (see, e.g., Ma at 1260 at col I 
Accordingly, the bFGF-PKD-CBD fusion constructs of EP’246 are prior art elements expected to bind to collagen and provide the benefits associated with bFGF (see, e.g., Ma at 1253 at col II at 1st full ¶, discussing neural growth benefits of bFGF), without the drawbacks of endogenous bFGF due to the presence of a collagen-binding domain (see, e.g., Ma at 1253 at col II at 1st full ¶).  Furthermore, the presence of the PKD linker would be expected to enhance the collagen-binding activity (see, e.g., EP’246 at ¶¶[0050]-[0051]).
Hollow Collagen Tubes and bFGF-PKD-CBD Are Prior Art Elements
As discussed above, the use of growth factors (including FGF) in hollow tubes in the nerve repair arts were known (see, e.g., Ruiter at Table 1 on 3-5, Fig. 1 on 2), tubes comprising oriented collagen were known (see, e.g., US’199 at Fig. 4, ¶¶[0019], [0028], [0039], [0046], [0048], [0061], [0076], [0088], [0095]-[0096], see also id. at ¶¶[0050]-[0051] and [0075]), and the specific species of bFGF-PKD-CBD was already known and well-understood (see, e.g., EP2708246A1 at ¶¶[0074]-[0079], [0087]-[0089], ¶¶[0099]-[0108], SEQ ID NO: 10).  Furthermore, the general combination of bFGF-CBD fusion proteins and collagen tubes were already known and had already been successfully practiced in the prior art (see, e.g., Ma at title, abs, 1253 at col II at 1st full ¶, Fig. 1 on 1254, Fig. 2 and 1258-1259 at § Discussion, 1260 at col I at § Conclusions).  Regarding claim 20 and the ratio of collagen-based material to bFGF-PKD-CBD, in addition to the teachings discussed above (see id), WO’339, as evidenced by EP’246, see, e.g., EP’246 at ¶[0040]).  Therefore, an artisan would readily appreciate that bFGF-PKD-CBD could desirably and readily be utilized with another dry substrate (i.e., collagen tubes as claimed) within the same ratio (compare id. with instant claim 20, noting that the only distinction is the exact substrate used to carry the CB-GF).  Accordingly, utilizing a known compound within a known range explicitly taught and utilized in the prior art would be obvious, because the CB-GF is understood to be a result-effective variable, and it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited at instant claim 20 are for any particular purpose or solve any stated problem and the prior art teaches that the amount of CB-GF used with a substrate may typically be varied from “an amount of 0.01 to 1 nmol” per “1 mg (dry weight)” of a substrate to (see, e.g., EP’246 at ¶[0040]), and such parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the collagen graft art.  
see, e.g., Ma at Fig. 1 on 1254), the claims are directed to a “hollow” configuration of nerve graft disclosed by Ruiter sans any internally located “LOCS” (see, e.g., Ruiter at Fig. 1 on 2):

    PNG
    media_image5.png
    205
    286
    media_image5.png
    Greyscale

In the Ruiter model (see, e.g., Ruiter at Fig. 1 on 2), the growth factor used is bFGF-PKD-CBD, and the hollow cylindrical tube is made of oriented collagen as taught by the prior art (see, e.g., US’199).  In such an arrangement, each prior art element would merely performs its art-recognized function to predictably facilitate nerve repair.  There would be a reasonable expectation of success in view of Ma; additionally, US’199 explicitly teaches that the collagen materials disclosed therein could be substituted with bFGF growth factors (see, e.g., US’199 at ¶¶[0018], [0060], claim 9).  Accordingly, the general use of collagen tubes decorated with growth factors, including bFGF-CBD fusion proteins was well-understood in the nerve graft arts and would merely yield the expected results taught and identified in the prior art.
	Therefore, it would have been obvious to arrive at the instantly claimed invention in view of the prior art because the invention is the combination of prior art elements (i.e., the oriented hollow collagen tubes of WO’707, as evidenced by US’199; the specific bFGF-CBD fusion protein of bFGF-PKD-CBD as taught by WO’339, as evidenced by EP’246) according to known see, e.g., methods of combining and configuration of such elements as taught by Ruiter and Ma) to predictably yield a “hollow” collagen tube bound by a growth factor and suitable for use in nerve grafts and nerve repair applications as taught and suggested by Ruiter and Ma (see, e.g., MPEP § 2143(I)(A)).  
Furthermore, there would be a reasonable expectation of success because Ma evidences that collagen tubes have previously been utilized in combination with bFGF-CBD fusion proteins to successfully achieve nerve repair.  Therefore, an artisan would reasonably expect for collagen tubes comprising another prior art bFGF-CBD fusion protein to similarly improve and enhance nerve repair in the same manner as suggested by Ruiter and Ma.  Furthermore, an artisan would readily appreciate that bFGF-PKD-CBD would show enhanced collagen binding in view of the teachings of WO’339 as evidenced by EP’246 due to the presence of the PKD linker.
Accordingly, claims 11, 15, 20, and 22 are rejected.

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.  Examiner notes that many arguments raised by the Applicant have been rendered moot in view of the new rejections necessitated by Applicant amendment.  Applicable arguments are addressed below.
The Examiner notes that the previous rejection under 35 USC 103 has been largely maintained as set forth in the revised rejection above, and therefore the arguments pertaining to such rejections and responses of record remain pertinent and are incorporated herein.
see, e.g., Reply filed 1/7/2021 at 7 at 2nd full ¶ to 4th full ¶, 7-8 at bridging ¶, 8 at 2nd full ¶).  These arguments are moot because claims 18 and 21 are withdrawn and have not been examined or considered on record.
At page 7, Applicant alleges that the recited references do not teach or suggest that “the inner surface of the hollow tube is constituted of the collagen-based materials” (see, e.g., Reply filed 1/7/2021 at 7 at 2nd full ¶).  Applicant does not elaborate or explain why they believe the art of record fails to fully satisfy this limitation (see id.).  Examiner notes that the rejection of record under 35 USC 103 addresses each limitation claimed.  Such arguments are not persuasive because they fail to address the merits of the rejection.  For example, the prior art as cited clearly teaches that collagen tubes could have multiple layers (see, e.g., US’199 at ¶¶[0094]-[0096]), and the prior art provides guidance informing an artisan that such collagen-based materials could be about 10 µm thick (see, e.g., US’199 at ¶¶[0099]).  Accordingly, the art of record clearly teaches collagen tubes wherein all layers could comprise collagen-based materials, including collagen.
At pages 7-8, it is the Examiner’s understanding that Applicant is alleging that none of the references alone or in combination teach the invention, wherein the innermost surface of the hollow tube and layers other than the innermost collagen-based materials have an orientation in a long axis direction of the hollow tube (see, e.g., Reply filed 1/7/2021 at 7 at 3rd full ¶ to 8 at 1st partial ¶, 8 at 1st full ¶).  Applicant does not elaborate or explain why they believe the art of record fails to fully satisfy this limitation (see id.).  Examiner notes that the rejection of record under 35 USC 103 addresses each limitation claimed.  Such arguments are not persuasive because they fail to address the merits of the rejection.  For example, the rejection clearly identifies that collagen materials having an orientation were known in the art (see, e.g., US’199 passim); had known benefits (see, e.g., US’199 at ¶¶[0044], [0049], [0052]); and that methods for making of producing “oriented” (or “aligned”) collagen materials were known in the art (see, e.g., US’199 at abs, ¶¶[0033], [0043], [0048], [0050]-[0051] and [0075], claims 1, 8-11, 16).  As detailed in the rejection, the prior art explicitly exemplified the formation and existence of collagen “tubes” (see, e.g., US’199 at Fig. 4, ¶¶[0019], [0028], [0039], [0046], [0048], [0061], [0076], [0088], [0095]-[0096], see also id. at ¶¶[0050]-[0051] and [0075], discussing spin-coating and magnetic field techniques), and “tubes” would be reasonably understood to mean “hollow cylinders” (see, e.g., US’199 at Fig. 4) as compared to solid “rods”, which are separately and distinctly disclosed (see, e.g., US’199 at claims 5, 10, and ¶¶[0019], [0028], [0061], [0076], noting that “rods” and “tubes” are separately mentioned and distinguished).  Such tubes would be readily understood to have applications in tissue-engineering and regenerative medicine, including for use in nerve grafts and nerve regeneration (see, e.g., US’199 at ¶¶[0002]; see also, Ruiter at Table 1 on 3-5, Fig. 1 on 2, showing that the utility of hollow collagen tubes were well-understood in the nerve regeneration arts).  Regarding using collagen “having an orientation in long axis direction”, the prior art identifies that the orientation of the collagen material could be designed “freely” (see, e.g., US’199 at ¶¶[0033]-[0034], [0052], [0055], [0095]-[0095]), and explicitly identifies that 
“it is possible to freely design an angle to a direction such as a direction of a tube axial, a circumferential direction of a tube, or from a direction of a tube axial.
…..
….Further, it is possible to make multiple layers of collagen material with a tube shape and to freely design a direction of orientation in each layer of these multiple layers
				(see, e.g., US’199 at ¶¶[0095]-[0096]).
Accordingly, an artisan would readily appreciate how to make and design collagen-derived tubes comprising collagen having an orientation as claimed in view of the prior art of WO’707, as see, e.g., US’199 at ¶¶[0033]-[0034], [0052], [0055], [0095]-[0095]).  Therefore, absent unexpected results, such differences are obvious and are not a point of novelty.  Accordingly, the rejection clearly identifies that the presence of multiple layers of collagen-based materials, wherein each layer has an orientation, is not a point of novelty because such concepts and constructs were explicitly taught by the prior art. Accordingly, such arguments are not persuasive in the absence of arguments addressing the merits of the prior art.
	The discussion at pages 7-8 at the bridging paragraph do not address claimed limitations nor does the discussion identify specific differences between the prior art and instantly claimed invention.  Accordingly, such discussions are largely moot.
	At page 8, it is the Examiner’s understanding that the Applicant is alleging the existence of “unexpected remarkable effects” (see, e.g., Reply filed 1/7/2021 at 8 at 1st partial ¶).  However, the assertion fails to satisfy the requirements for establishing unexpected results sufficient to rebut prima facie obviousness as set forth at MPEP § 716.02 because the limited evidence of record does not actually reduce to practice a statistically and practically significant comparison of representative samples of the claimed invention with the closest prior art of record, and the proffered evidence is not in the form of an affidavit (see, e.g., MPEP §§ 716.02(a), (b), (d), (e), and (g)).  Accordingly, in the absence of evidence commensurate in scope with the requirements of MPEP § 716.02, allegations of unexpected results unsupported by objective evidence is understood to be an argument of counsel, which cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).  Therefore, absent actual objective evidence, such arguments are not persuasive.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (Induction of rat facial nerve regeneration by functional collagen scaffolds, Biomaterials, vol. 34:1302-1310 (Oct. 31, 2012); hereafter “Cao”; cited in IDS filed 4/14/2017 at page 2) uses hollow cylindrical nerve conduits comprised of linear ordered collagens to effectively guide the oriented growth of axons (see id. at abs, Fig. 1, reproduced in part below).

    PNG
    media_image6.png
    189
    827
    media_image6.png
    Greyscale

Lin et al. (Novel nerve guidance material prepared from bovine aponeurosis, J Biomed Mater Res A., vol. 79(3):591-598 (Dec. 1, 2006); hereafter “Lin”; cited in previous action) is cited by Ma, and pertains to the preparation of LOCS (see, e.g., Lin at abs).
Pfister et al. (Nerve conduits and growth factor delivery in peripheral nerve repair, J. Peripher. Nerv. Syst., vol. 12(2):65-82 (Jun. 2007); hereafter “Pfister”; cited in previous action) discusses hollow nerve conduits used in nerve repair, including collagen-based nerve conduits (see, e.g., Pfister at abs), establishing that such methods are well-known in the art.
Ikeda et al. (Acceleration of peripheral nerve regeneration using nerve conduits in combination with induced pluripotent stem cell technology and a basic fibroblast growth factor drug delivery system, J Biomed Mater Res A., vol. 102(5):1370-1378 (Epub Jun 11, 2013); hereafter “Ikeda”; cited in previous action) discusses the acceleration of peripheral nerve regeneration using nerve conduits (i.e., hollow cylinders) and bFGF (see, e.g., Ikeda at abs).
Han et al. (The promotion of neural regeneration in an extreme rat spinal cord injury model using a collagen scaffold containing a collagen binding neuroprotective protein and an EGFR neutralizing antibody, Biomaterials, vol. 31(35):9212-9220 (Dec. 2010); hereafter “Han”; cited in previous action) pertains to the use of linear ordered collagen combined with growth factors to facilitate nerve repair in a spinal cord injury (see, e.g., Han at abs, Fig. 1 on 9213).
Alluin et al., (Functional recovery after peripheral nerve injury and implantation of a collagen guide, Biomaterials, vol. 30:363-373 (2009); hereafter “Alluin”; cited in previous action) establishes that the use of a smooth, “seamless” “collagen guide” (i.e., a hollow collagen cylinder) for use in nerve injury repair was known and practiced in the prior art (see, e.g., Alluin at abs, Fig. 1 on 365, Fig. 2 on 366).
US 2010/0221291 A1 (Sep. 2, 2010; Gagnieu et al.; cited in previous action) pertains to collagen tubes and tubules made from continuous cylindrical and coaxial collagen films, wherein such tubes are designed to nerve regeneration (see, e.g., US’291 at abs, ¶¶[0001]-[0004]) and provides an extensive summary of prior art documents pertaining to the use of collagen tubes for facilitating nerve regeneration (see, e.g., US’291 at ¶¶[0019]-[0029]).  US’291 explicitly pertains to pig collagen for use in such tubes (see, e.g., id. at ¶¶[0044]-[0048]), the document explicitly directs artisans to use tubes with an internal diameter of between 50-200 µm (see, e.g., US’291 at ¶¶[0051]-[0054]) having a collagen sheath with a thickness of 1-3 µm (id. at ¶¶[0056]-[0058]), id. at ¶[0079]) (see also id. at claims 1-20, 23-24).  Notably, US’291 corresponds to a PCT filed June 7, 2007, and therefore evidences the state of the art circa 2007.
US 2013/0190480 A1 (Jul. 25, 2013; cited in previous action) discloses methodologies and compounds pertaining to collagen having an orientation (see abs).
US 20040053368 (Mar. 18, 2004; cited in previous action) pertains to fusion proteins comprising collagen-binding domains (see abs).
US 2011/0281351 A1 (Nov. 17, 2011; cited in previous action) pertains to laminated tissues, wherein fusion proteins such as bFGF conjugated to CBD are utilized to facilitate nerve tissue growth (see, e.g., id. at abs, ¶¶[0060], [0071], [0120], passim).
US 4,963,146 A (Li; Sep. 11, 1990) pertains to multi-layered, semi-permeable conduits for nerve regeneration (see, e.g., US’146 at title, abs).  The advantages of such constructs are also disclosed (see, e.g., US’146 at col. 4 at lines 25-55, discussing permeability; see also id. at col. 6 at lines 10-50). 
US 6,057,137 (Tranquillo et al.; May 2, 2000) discusses biopolymer tubes and rods aligned using a magnetic field (see, e.g., id. at title, abs, claim 1).
US 2011/0282448 A1 (Paulos et al.; Nov. 17, 2011) teaches hollow collagen fibers tubes for biomedical applications:

    PNG
    media_image7.png
    156
    483
    media_image7.png
    Greyscale

(see, e.g., id. at title, abs, claims).
Jose et al. (Seamless, axially aligned, fiber tubes, meshes, microbundles and gradient biomaterial constructs, J. Mater Sci: Mater Med, vol. 23:2679-2695 (2012); hereafter “Jose”; cited in a previous action) identifies that methods suitable for creating seamless, axially aligned tubes using electrospinning and magnetic field techniques were already known in the prior art (see, e.g., Jose at title, abs, Jose at 2679 at col II at § I. Introduction to 2680 at col I at 1st partial ¶; see also id. at Fig. 3(h) on 2685, showing a hollow, inner-seamless cylinder).  
The listing of prior art is not exhaustive; Examiner notes that the general use of collagen tubes (i.e., nerve conduits or guides) and bFGF in nerve injury repair methods is well-known in the prior art.




Conclusion
All claims are rejected; no claims are allowed.
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Kelly, Mechanics Lecture Notes: An introduction to Solid Mechanics, §4.1 Cylindrical and Polar Coordinates, pages 55-59 (online Jul 1, 2008), attached as pdf, also available at http://homepages.engineering.auckland.ac.nz/~pkel015/SolidMechanicsBooks/Part_II/04_ElasticityPolar/ElasticityPolars_01_Polars.pdf (last visited 8/24/2020); hereafter “Kelly”)
        2 See also instant Spec. at ¶[0055], admitting that the bFGF-PKD-CBD fusion protein was disclosed in WO 2012/157339.